                            Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 1 of 11                                                                         FILED
'                                                                                                                                                   2020 Jul-17 AM 11:33
                                                                                                                                                   U.S. DISTRICT COURT
                                                                                                                                                       N.D. OF ALABAMA
    Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                                           UNITED STATES DISTRICT COURT
                                                                           for the                                     ZillO JU:. I l            ;.:.,.
                                                              Northern District of Alabama
                                                                                                                                       -   ,__
                                                                                                                                                             .'
                                                                                     Case No.      d~-D/-\D\-=\ - ~\                                       XfJ.
                                                                             )                       (to be filled in by the Clerk ·s Office)
                                                                             )
                                  /aintiff                                   )
    {Write yourfidl nante. No more than one plaintiffmay be nan1ed           )
    in a prose con1plaint.)                                                  )       Jury Trial:   (check one)   D     Yes      D     No
                                                                             )
                                     -v-
                                                                             )
                                                                             )
                                                                             )
                                                                             )

    f[c,_):Q W ffitc\ 1((,\ Cl 1le. 1\Z\Jftt 4'.Jl>l'"' ~
                                   Defendant(s)                              )
    (1'Vrite the fitll nan1e of each defendant who is being sued. If the
    na1nes ofall the defendants cannot fit in the space above, please        )
    write "see attached" in the space and attach an additional page          )
    with the full list ofnanies.)



                                  COMPLAINT FOR EMPLOYMENT DISCRIMINATION

    I.        The Parties to This Com plaint
              A.         The Plaintiff(s)

                         Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                         needed.
                                   Name
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address




                                                                                                                                                          Page I of 7
                        Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 2 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


      (3-'Check here to receive electronic notice through the email listed above. By checking this box, the
undersigned consents to electronic service and waives the right to personal service by first class mail pursuant to
Federal Rules of Civil Procedure S(b)(2), except with regard to service of a summons and complaint. The Notice


                                              --e-.#)
of Electronic Filing will allow one free look at the document, and any attached PDF may be printed or saved.

.l<-<.kj \7 7.oiD
Date
                                                  -i,      -71[.



          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.



                    Defendant No. 1
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 2
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)
                                                                   ------------------------------


                    Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                                                                                                                  Page 2 of 7
                         Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 3 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                      Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (!{known)


          C.          Place of Employment

                      The address at which I sought employment or was employed by the defendant(s) is


                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply}:

                                 Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                  0              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                  0              Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                  0              Other federal law (specifY the federal law):


                                                                                                                            Page 3 of 7
                             Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 4 of 11

'
    Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                      0              Relevant state law (specifY, if known):


                      0              Relevant city or county law (specifY, if known}:




    III.      Statement of Claim

              Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
              facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
              involved and what each defendant did that caused the plaintiff harm or violated tl1e plaintiffs rights, including
              the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
              write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

              A.          The discriminatory conduct of which I complain in this action includes (check oil that apply):

                                              Failure to hire me.
                                              Termination of my employment.
                                              Failure to promote me.
                                              Failure to accommodate my disability.
                                              Unequal terms and conditions of my employment.
                                              Retaliation.
                                              Other acts (specifY):
                                              (Note: Only those grounds raised in the charge filed with the Equal Employment
                                              Opportunity Commission can be considered by the federal district court under the
                                             federal employment discrimination statutes.)

            B.            It is my best recollection that the alleged discriminatory acts occurred on date(s)




            C.            I believe that defendant(s) (check one):
                                              is/are still committing these acts against me.
                                              is/are not still committing these acts against me.




                                                                                                                            Page 4 of 7
                        Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 5 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




D.      Defendant(s) discriminated against me based on my (check all that apply and explain):
                            ~             race
                            D             color
                            ~             gender/sex
                            D             religion
                            D             national origin

             \107~                        age (year of birth)
                                                                  -----
                                                                                (only when asserting a claim of age discrimination.)
                            D             disability or perceived disability (specifY disability)



        E.          The facts of my case are as follows. Attach additional pages if needed.

                                              ~ "<" c      i\.·t+t,, hed




                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

       A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




       B.           The Equal Employment Opportunity Commission (check one):
                            D ,,         has not issued a Notice of Right to Sue letter.
                            ~             issued a Notice of Right to Sue letter, which I received on (date)    _'.:\-ft- ll   2<-' \   4.
                                         (Note: Attach a copy of the Notice ofRight to Sue letter from the Eqal Employment
                                         Opportunity Commission to this complaint.)




                                                                                                                                Page 5 of 7
                            Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 6 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


         C.            Only litigants alleging age discrimination must answer this question.

                       Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                       regarding the defendant's alleged discriminatory conduct (check one):

                                ~                  60 days or more have elapsed.
                                D                  less than 60 days have elapsed.

V.       Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
         amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
         or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
         money damages.                Tu·  .L ""        1_      "         \            1" • ,. \   ,- .,,.     1 1. - "' ,
                                     \':, 611u.u\-10{I l\C«;:::i 1..-UU.':£( \'ii.~ \() Ut v ({~(l {\..T VW~·-......
                                                                                                                            c· V\.'~
                                                                                                                              -' '{
                                                                                                                                             ·I
                  \,
      et\lL'\.'{ ¥--
                           \,      \ f
                           {\.\uhl''C
                                             \..
                                               ITG
                                                  \ --~ 1.         '-'
                                                              f'l.<IL { {
                                                                             .--
                                                                                 v1N?lL'
                                                                                         \
                                                                                           l
                                                                                             v.- \
                                                                                               11'-ll\--
                                                                                                          , · -
                                                                                                           -l.
                                                                                                                   l t th)-t 4 Vl'ft'C
                                                                                                                 l\uc;C.. \l.' ... "L.   u ,Lt;_ Cc      J
                                                                                                                                                      LA<.   \
                                                                                                                                                                 t
       -        .                     .J                ..· ... ·0\011e-e   --L ~..,\ ,,,_ N__,_<;:> (J~h-c\ec)i\\-'-j Vu..r <)sS<11'\1_
     --\1i1c-<S. [,:::, [)COC\(:,.';,.'-L'"'-'1.-C e~'')                        v'\ fG.
                                                                              ~COi.i • .J..+W,."V,.,..1. ._,_.,,,\J LL-'c' I<- tk•.>_/t>b · .. _
     '·.
      .~~ \, ., ·,k· C<'l.-'j
                        vj     r.\
                               u \,N"'.WW1'      _      °1... :>Met(.;
                                                               ,     \,\o\el....
                                                                           \ c.v;:\l\l..,c3''    v .'ll "' ~'"'"-
                                                                                    ... v'- 1"'-.J                ~.it     ''""'''"'"+ '"'. l l>H•. f<-f th«v
                                                                                                                                                         l
      Cl''(\ ¥\:.S-c:         ,1,- Ct\- \<Cu..:>-1' ~5.1-:/\
      l\)c.v' .).. \o'-'-<-'{, l<\0-•':)\r'-V <<    ~ ru.__
                                                            10   1
                                                                      +
                                                                    1 0
                                                                  '-"'•-.
                                                                            +i 'f·:.,
                                                                          V-.e-ev  S>i""'-'''
                                                                                   J
                                                                                              bcL'.:>•"'"-'_:, ({      >e,\-, 3_   w •. _\c    l 1
                                                                                                                                                   \i.e. +o
      Sc•e., ~ol \:6<Y\.1\\,J,\ ,:\o\\o/s-


VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.            For Parties Without an Attorney

                       I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                       in the dismissal of my case.

                       Date of signing:               · '.    \       il .., .20
                                                      '""'\                     s.o

                       Signature of Plaintiff                       _£_--('~'----/--
                                                                             ________ ----~---------
                       Printed Name of Plaintiff                                  C1'u_1\f· 2    \\f,/\(J 'Jo(\Q:i""'~
                                                                                                             \


                                                                                                                                                                     Page 6 of 7
                        Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 7 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination



        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                     State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                        Page 7 of 7
                                        Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 8 of 11



  WIGGINS CHILDS
 PANTAZIS F!SHER
•,...0, ""FARn  •                                                      •                        •                           •                         •
 •-:;; LU  . 1D
  Advocates & Litigators
                                                                           March 9, 2020
ROHERi L. 'yVIGGiNS, ~9
DEM~!S G PA,\JfJl.ZI~)
ANN KJ'VIGGINS
SAMUEL FISHER
DEBORAH A MATTISON
                                          VIA EEOC PORTAL SUBMISSION
JON C. GQU)f-AR8
GREGOR'! O_ WIGGl~S
                                          Toniko Noland, EEOC
ROCCO CALAMUSA JR
BRIAN CLAi'lK
                                          Birmingham District Office
Ri.Jf,SELL W_ hDAMS
CRAIG'..- LOWELL                          1130 22"" Street South
CANDIS A. McGO',VAN
TEMPl_E 0. TRLJEBL.00'.)                  Birmingham, AL 35205
H. WALLACE BL,ZZARiJ
KEVIN 'N JENT
JEN"lli'ER WIGGll~S $1.JllTH
ROBERT J. CAMP                                    re:     Charles H. Jones v. Fresenius Medical Care d/b/a Tm Blu Logistics
RACHEL lEE M::-Glt>:L:Y
JOSdi.tA R. GALE~                                         Charge No.: 420-2019-03599
L Wllli.t..M SMITH
D.G. PAIJlAZ'SJR
S1Dr~EY JACKSON
PATRICK L PANTAZIS                        Dear Investigator Noland:
L.A.CEY DANLEY
EVAN    J_PAN~AZIS
CHRISTINi\     ~l/1UMT
                                                   Thank you for sending us Respondent's position statement. On behalf of my
ERIC C. SHEF""':::R
STA;:F AT-:'"OR'·<EY                      client, please ailow me to respond to Respondent's contentions below.
SA"lORA DUCA.
Tllv1C•TrlY 8_ FL<;:J./:N("\*
Tf:R91LL_ W.    SA~IDERS                          Charging Party ("CP") maintains that he was discriminated and retaliated against,
OF COUNSEL
I~;:;; liGl'fl$<;·d tll A1at;a~   (I.     and dispntes the claims in Respondent's position statement. CP states that he has not
RORfRT F CHl\DS, .JR                      been the only one to file a charge of discrimination against Respondent. Leroy Burrell,
(HlLi-'."Olli-}
                                          Derrick Johnson, Melvin Houston, Kenneth Moore, Orlando Miles, and Allison Rudolph
                                          are all African American men who have filed EEOC Charges against Respondent
                                          alleging race discrimination. These charges detail the discrimination these men
                                          experienced, all of which include wages, hours, selection decisions, disciplines, etc., and
                                          should be reviewed by the investigator because they contain more details about the
                                          discriminatory environment at Respondent.

                                                  For example, in addition to CP' s claims, Melvin Houston states that he was only
                                          getting around 35 hours per week while another white employee, Jeff Blackerby, had
                                          been getting 60. Orlando Miles applied for a truck driver job in Knoxville, but the job
                                          was given to Jamie Martin, a white female, who was less qualified than Mr. Miles and
                                          hired off the street. Kenneth Moore, who wasn't driving at the time of his write-up, was
                                          disciplined for being over 11 hours while white employees commit the same or similar
                                          infractions and are not written up.

                                                 However, there are perks that black drivers don't receive that white drivers do,
                                          such as: the loads that white d1ivers receive are loads that are faster on loading and
                                          unloading. Respondent states that this is not an issue because drivers are paid by the
                                          hour, however, the white drivers come in with their load on the yard and are about to


                                                                                                               An Alabama Limited Liability Company
                                                                                    The Kress Building• 301 19'~ Street North• Birmingham, AL 35203
                                                                                                           205-314-0500 main• 205-254-1500 fax
                                                                                                            WASHINGTON, D.C •DELAND, FLORIDA
                                                                                                                                 wiQginschilds.com
                 Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 9 of 11



    March 9, 2020
    Page 2

•   leave shorlly after working while African American drivocs have to come in and J'lick up their loads     •
    while trying to make the same distance in the morning. Essentially what happens is, if you try to
    make a load and you are late or don't make it as far, the African Ame1ican drivers are disciplined ..

             CP maintains that respondent does not post jobs that are available, and if in the rare chance
    a job is posted, when an African American employee inquires about the posted job, Respondent tells
    the African American employees that "they aren't a good fit." The supervisors end up choosing who
    they want for the positions-white employees. And the supervisors have each other's backs. In
    particular, one incident when CP complained of discrimination to his supervisor Al, about the way
    that CP was being treated. and a week later, CP' s supervisor told CP that he does not know why
    people complain to Al since he was only a "safety man" and essentially couldn't do anything.

            CP also states that when you complain about the rules that are different for the white and the
    African American drivers. the complaints always get back to the supervisor and nothing changes or
    it gets worse for African American drivers.

            In general and in regards to wages, CP maintains that African American employees are paid
    less than white employees, and states that not all of the men named above are listed on the average
    wage listing provided by Respondent as Exhibit 3. In addition, many of the white driver are not as
    experienced or do not have anywhere near the seniority that the African American drivers do. Please
    ask Respondent to update the list and add all current and former employees for the past year for ;r
    more proper comparison. Additionally, the EEOC should ask Respondent to provide time sheets for
    all white and African American employees to compare hours, again including all of the men listed
    above. Finally, please ask Respondent to provide copies. of any and all complaints of race
    discrimination made by African Americans at Respondent, including but not limited to complaints
    made about or to Transportation Supervisor Sam Tidisco, Distribution Center Manager Brett Heiner.
    dispatcher Joe, and supervisor Daryl Johnson.

           This inforniation should be reviewed in reference to all charges.

            I hope this infonnation helps with your investigation. Thank you for your diligence in
    investigating this matter.


                                                   Sincerely,

                                                  Isl Chtistina M. Mal mat

                                                  Christina M. Malmat
                           Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 10 of 11




                                           U.S. EGlUAL EMPLOYMENT OPf'oRTUNITY COMMISSIOH

                                           NOTICE OF RIGHT TO SUE                          {ISSUED ON REQUEST)
Tc:    Charles Jones                                                                             =rom   Bffmingham District Office
       G709 San Moote Driw                                                                              Ridge park Pbce
       Pinson, Al 35126                                                                                 1131l 22nd S!Tffl South
                                                                                                        Binninghan, AL 35205




      []        CW'! behalf of pe·son{s,1 ·~ whxE> ~ :s
                COIFl~f/TJAJ..     129 CFR §150ti{ai)
                                                            EEOCRep<es..-..                                                        T~No

                                                            TOtllKO 0. tlOLAllD.
 420-2019--03599                                            Investigator                                                           (2051212-2073

HoncE TOT!£ f>ERsON AGGRJEYeo:
Tltle VI of the CMI Rights. Act of 1964, the. Americ.otns wfth Dis.a.biiftie.s Act (ADA). or the Genetic Information NOfdiscrimination Act
!GINA): This is your~ of ;::ijgh: to Su~. iss'-*Ct u~Trt!-e VII. t"'le A:JA orG!M ba..sE-:1 on :ho? abo~;..i~ charge. it has bttn
iss~ at 'f=Jl.Jf ~ues!.. Your ~it arlderTde Vil. the A::JA or GJNA must be fUed in a federal or state court WITHIN 90 DAYS of your
receipt of this notice: or your right to sue based on ':hts er.a~"=' W1L N Jost (7he tlme lifrit for filing sun based or: a daim u"'!de-~ sta:~ iaW
rrjy be d~E'f'E'nt.)

      0        flb'l: t""!.3!'\ '. 80 l:Ulys "'i.:we passed s1rY~ t"te fihng of "ji -s ch.arge

      l=:J     Less than 1BD d3'f'S h4w passed s.ince the ~Eng r:I this cha~. bi.JI i 11.a\'e- :.iet~ed that rt is unlikely         t+".a~ ~ e:::-oc wi;:   be
               at»e to comp;ete its admtnistrat1ve processing wit'ii."'l • 8C d3}'S 'rom the fii1ng of :his ch.a'"'~
      0        The EEOC      JS   ~~ml!n3tl1Q 1::s   pro.::essng oftrus   cha~.
      l=:J     The EEOC wi:1 cortriue to process thts            ~e
Age Dcscrirnination in ~ Act (ADEAJ: You may sue ul"l:ie4'° me ACEA at any time fr:>m eo days after t~ charge w~ 6iled un:t;"1 ~
d.'l)IS 3ft>?r y.::1u re<::e!YI? notice rut 'tlll'e haw compl@teC .lc:lcn on the cha;gol?. I'"' t'iis regaro:::!, ttw paragraph marked below applies to your

=·
      D        The EEOC is closing your case_ ""7"""r.e~for@. yo..c tawsurt unoe~ the A:r"_A must be filed in fede.r-at or stD oourt WITHIN 90
               DAYS of your receipt of this Notice. Otherw!s-e. ~r nght to sue based on~ .lbo~\lr.bered di.J:rg@ W-11 t-e Qst


      []       The EEOC tS cont.:nui~ its ha-,::flmg of 'fOIJf" .lOE.A, case J-!owoe,ver, if ~C d.lys h.ai.>e   pass.ec    sin~~   fhlrig of :he- -chaVf you
               may file suit in ~ral or state oourt un::)e.r tl'le-A:F--A a~ 'tt"tis trn-e

                               h~ ~ ngh: to SUE~ tneE?A ;filtn;;j ..:ion EEOC ch3rg<: is no: ~ueiiKJ l E?A s~. nts must bo!- broug>-r.1r:
Equal Pay Act {EPA): '{ou aire..:i.dy
•e0er.11 or sut-= ccu~ ~:: ~ i3 years forwi:tui Y'!oi.31ions,1 of tie a~ E!)A uf"lde~- 7hrs moe-a..'"!S th~ hackpay due for any
viol~s that <>ccurn-d more th.Jn 2 n.ar.> (3 n.vs> before you fDe suit may not be colte-ctibie .




                                                                                                                    /for              Apnl 20. 2020
                                                                          BRADLEY A. ANDERSON.
                                                                             District Director

             Frese-nfus Medical C~ North America                                                 Brooke Henderson
             cJo Jeff Starling                                                                   WIGGINS CHILDS PAHTAZIS FISHER GOLDFARB
             BALCH & BINGHAM LLP                                                                 Tne Kress Building 301 191h - North
             1901 Sixth Avenue North, Suite 1500
                                                                                                 BlmHngh.am, AL 35203
             Birmingh;im. AL 35203
                        Case 2:20-cv-01017-CLM Document 1 Filed 07/17/20 Page 11 of 11



                CHARGE OF DISCRIMINATION                                                                        AGENCY                                   CHARGE NUMBER
Thi$ fom'I is affected by the Privacy Act of 1Q74: See Privacy Act Statement before compleUng this
                                                                                                               D FEPA
                                                                                                               GJ EEOC 41D-::lOlq ~ b\S GG
form.


                                                                                                                                                                   and EEOC

                                                                        State or /Oca/ AQ6ncv, if an "

NAME(lndicate Mr., Ms., Mrs.)                                                                            HOME TELEPHONE (Include At"" Code)
                                    Mr. Charles Jones                                                                               205834 2139
STREET ADDRESS                                            CITY, STATE AND ZIP CODE                                                                            DATE OF BIRTH
6706 San Moore Drive Pinson AL 35126                                                                                                                                1980
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME l/f more than one list below.I
NAME                             NUMBER OF EMPLOYEES. MEMBERS                      TELEPHONE {Include Area Code)
   Frescenius Medical Care d/b/a                                                     Over 15                                                              205 664-9106
        True Blue Looistic
STREET ADDRESS                                            CITY, STATE AND ZlP CODE                                                                            COUNTY
885 Corporate Woods Drive Alabaster AL 35007
NAME                                                                                                     TELEPHONE NUMBER {Include Area Coda)

STREET ADDRESS                                            CITY, STATE ANO ZIP CODE                                                                            COUNTY

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es))                                                                 DATE DISCRIMINATION TOOK PLACE
                                                                                                                             EARLIEST (ADEAIEPA)                    LATEST(AU)

       WRACE                D         COLOR DsEx                         D      RELIGION             DAGE                    8-30-19
       W  RETALIATION              D      NATIONAL               D         DISABILITY        D           OTHC:I{ (Specify}

                                          ORIGIN                                                                                D                   CONTINUINGACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):

           I am an African American man. I worked for Respondent as a Truck Driver from 6/11/11 until
           my last day on 8/30/19. During my employment I was discriminated against by the
           Transportation Supervisor Sam Tidisco and his boss Distribution Center Manager Brett
           Heiner. I was discriminated against in wages, route assignments, work hours, promotions, job
           assignments, load assignments, evaluations and disciplines. I complained to Brett Heiner of
           discrimination from Sam Tidisco, but long term action was taken to stop the discrimination.
           In addition, higher paying jobs were filled that I would have liked to have had, but I did not
           opportunity to apply because those jobs are not posted such as clinic jobs and local delivery
           driver jobs. When I asked about these better jobs that would get me off the road, I was told
           I was not the right fit. Then, respondent would place a less qualified white person in that job.
           The company engages in a pattern and practice of discriminating against a class of African
           Americans in selection decisions and wages. This is done throuQb.iQteA~mf~isparate
           impact discrimination.                                  ,--         REcENEP           i

                                                                                                           \                     .....   ,..,..•.   ~~




I want this charge filed 'Mth both the EEOC and the State or focal Agency, if
                                                                                               NOTARY I\(When ne~I?.ary ~orl State
                                                                                                                               """ and Local Re~uirements}
any. I will advise the agencies if I ct1ange my address or telephone number and
I will cooperate fully with them in the processing of my charge in accordance
with their procedures.                                                                         I swear or ,\'/firm that I havaxiiaJfo~~f{;.~&J:b~rge and that ~ is true to the
                                                                                               best of mv RnotMed....... ..infomrat1qn1.anCf elief:"
                                                                                               SIGNATUReOF'"COMPLAINANT

'7?/;jH'"'"""~;a;;i-                                                                           SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                               (Day, month. and year}
Date                                  cmlr{n"~ (Signature)
